Citation Nr: 1730532	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  15-12 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than July 11, 2014, for the award of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression, and to include whether clear and unmistakable error (CUE) was made in December 2004 and March 2012 rating decisions that denied service connection.  


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1960 to June 1963 and from February 1978 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2014 and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The Board notes that prior to her current representation, the Veteran was represented by The American Legion.  VA received a signed VA Form 21-22 in March 2015, changing representation from The American Legion to Robert M. Kampfer, Attorney.  

In April 2015, the Veteran filed an appeal for entitlement to an earlier effective date for the award of service connection for an acquired psychiatric disorder, to include PTSD with depression.  In the appeal, the Veteran requested a live videoconference before the Board.  In August 2015, the Veteran's representative submitted a notice to withdraw the hearing request.  As such, a hearing was not conducted.  

In September 2015, the Veteran's representative submitted statements and arguments in which the RO construed to be an assertion of clear and unmistakable error (CUE) in December 2004 and March 2012 rating decisions which denied service connection for PTSD.  In September 2015, the RO issued a rating decision which intertwined this issue with the earlier effective date issue at hand.  The issue has been recharacterized accordingly on the title page of this decision to reflect this.  

The Veteran then appealed the September 2015 rating decision in January 2016.  A subsequent appeal in conjunction with the September 2015 rating decision was again filed in October 2016.  In both the January 2016 and October 2016 appeals, the Veteran requested a live videoconference before the Board.  The record does not reflect that the Veteran has withdrawn her request for a hearing, nor does it reflect that a hearing has been conducted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to afford the Veteran a hearing before a Veterans Law Judge.

As previously stated, the record shows that in the January 2016 and October 2016 appeals, the Veteran requested a live videoconference hearing before the Board.  As the record does not reflect that a hearing has been conducted, the Veteran must be afforded the requested Board hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

At the earliest available opportunity, the RO should schedule a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, D.C.  The RO should notify the Veteran and representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) (2016).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




